Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 1 of 8 PageID #: 10928



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

    IMAGE PROCESSING                                §
    TECHNOLOGIES, LLC,                              §
                                                    §
                 Plaintiff,                         §
                                                    §
    v.                                              §
                                                              Case No. 2:20-cv-00050-JRG-RSP
                                                    §
    SAMSUNG ELECTRONICS CO., LTD.,                  §
    SAMSUNG ELECTRONICS AMERICA,                    §
    INC.,                                           §
                                                    §
                 Defendants.                        §

                                      MEMORANDUM ORDER

          Before the Court is Plaintiff Image Processing Technologies, LLC’s (“IPT”) Conditional

   Motion for Leave to Supplement Expert Reports (“Motion”). Dkt. No. 17. IPT’s Motion seeks

   leave to formally serve supplemental reports assertedly to address newly raised positions

   regarding alleged non-infringing alternatives presented by Defendants Samsung Electronics Co.,

   Ltd. and Samsung Electronics America, Inc. (“Samsung”) in their August 25, 2017 supplemental

   rebuttal expert report of Dr. Stevenson. Id. at 4. IPT has a pending motion to strike Dr.

   Stevenson’s opinions regarding alleged non-infringing alternatives, and conditions their leave

   request on Samsung’s ability to use those opinions at trial. Id.

          After due consideration, the Court GRANTS IPT’s Motion.

          I.      BACKGROUND

          The Motion, including briefing, was filed in the present case on March 10, 2020. The

   Motion was originally filed in Case No. 2:16-cv-00505-JRG (“Prior Case”), which was stayed on

   October 17, 2017 pending completion of Inter Partes Review (“IPR”) involving the asserted

   patents. Image Processing Technologies, LLC v. Samsung Electronics Co., Ltd. et al., 2:16-cv-


                                                   1/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 2 of 8 PageID #: 10929



   00505-JRG, Dkt. No. 356 at 1-2. The present case is severed from the Prior Case. Timeliness

   concerns relate to the filing dates and docket control orders issued in the Prior Case. A timeline

   of key events follows.

          On February 13, 2017, during discovery in the Prior Case, IPT served a set of contention

   interrogatories to Samsung. Dkt. No. 17-2. These interrogatories included IPT’s Interrogatory

   No. 20, which requests that Samsung identify non-infringing alternatives. Id. at 3-4.

          On March 15, 2017, Samsung served an initial response to IPT’s Interrogatory No. 20.

   Dkt. No. 17-3 at 4-6. This response denied any infringement and incorporated its responses to

   IPT’s Interrogatories No. 8, 9, and 11. Id. at 5-6. Regarding IPT’s Interrogatory No. 8,

   Samsung’s response to IPT’s Interrogatory No. 20 asserted that it describes “why Samsung’s

   Accused Instrumentalities are non-infringing alternatives to claimed inventions of the asserted

   claims.” Id. Regarding IPT’s Interrogatory No. 11, Samsung’s response to IPT’s Interrogatory

   No. 20 asserts “components provided by licensed suppliers are themselves licensed and therefore

   constitute non-infringing alternatives.” Id. at 18. The response to IPT’s Interrogatory No. 20 did

   not directly identify any non-infringing alternatives. Id.

          Samsung also served a response to IPT’s Interrogatory No. 3. Dkt. No. 24-8 at 6-22.

   IPT’s Interrogatory No. 3 sought identification of third-party suppliers for elements in or for the

   accused features. Id. at 6. Samsung’s response to IPT’s Interrogatory No. 3 identified multiple

   third-party suppliers, including FotoNation. Id. at 8-22. IPT’s Interrogatory No. 3 was not

   referenced in Samsung’s response to IPT’s Interrogatory No. 20.

          On June 16, 2017, Samsung served an amended response to Interrogatory No. 20. Dkt.

   No. 17-4. This amended response additionally incorporated by reference deposition testimony




                                                   2/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 3 of 8 PageID #: 10930



   but was otherwise identical and again did not directly identify any non-infringing alternatives. Id.

   at 4-6.

             On June 30, 2017, IPT served opening expert reports. Dkt. No. 26 at 6. These reports

   included those of Dr. Zavadsky and Dr. Bovik, IPT’s technical experts, and Mr. Benoit, IPT’s

   damages expert. Id.

             On July 26, 2017, Samsung served rebuttal expert reports. These reports included Mr.

   Michael Tate’s rebuttal damages expert report (Dkt. No. 14-2) and Dr. Stevenson’s rebuttal

   technical expert report (Dkt. 17-5). Dr. Stevenson’s report included three paragraphs dedicated to

   available alternatives. Id. at ¶¶ 76-78. The report did not directly identify any non-infringing

   alternatives. Id. The report did state, “I will discuss the technical details of these alternatives in a

   supplement to this report, consistent with the schedule in this case.” Id. at ¶ 76.

             On August 22, 2017, IPT served Corrections to Report of Paul C. Benoit along with

   exhibits (“Mr. Benoit’s Correction Report”). Dkt. No. 26 at 7, see Prior Case, Dkt. No. 215-30

   and 215-31. IPT was permitted by the Court to supplement opening damages expert reports, but

   only to the extend necessary to address deposition testimony of Samsung witnesses Kolhatkar

   and Moraro and the deadline to do so was July 5, 2017. Prior Case, Dkt. No. 161 at 2.

             On August 25, 2017, Samsung served Dr. Stevenson’s supplemental rebuttal expert

   report. Dkt. No. 17-6. This supplemental report was consistent with the schedule in the Prior

   Case, which had an August 25, 2017 deadline in which “Samsung may serve its . . . rebuttal

   technical and damages witness expert disclosures related to design-arounds and non-infringing

   alternatives.” Prior Case, Dkt. No. 195 at 3. Dr. Stevenson’s supplemental rebuttal expert report

   identified FotoNation as a non-infringing alternative. Dkt. 17-6 at 10.




                                                     3/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 4 of 8 PageID #: 10931



          On September 7, 2017, IPT issued Supplement to the Expert Report of Paul C. Benoit

   (“Mr. Benoit’s First Supplemental Report). Dkt. 17-8. This supplemental report addresses the

   supplemental reports of Dr. Stevenson and Dr. Bovik and the potential impact, including

   regarding FotoNation, on damages. Id. Of these reports, IPT’s Third Supplemental Expert Report

   of Dr. Alan C. Bovik (“Dr. Bovik’s Third Supplemental Report”) asserts that the non-infringing

   alternatives in Dr. Stevenson’s supplemental rebuttal expert report, including FotoNation, would

   not have been acceptable alternatives. Dkt. 17-7 at 6.

          On September 9, 2017, Samsung filed their Motion to Exclude Portions of the Testimony

   of IPT’s Damages Expert Mr. Paul C. Benoit in the Prior Case. Dkt. No. 26. On September 15,

   2017, IPT filed the present Motion in the Prior Case. Dkt. No. 17.

          II.     LEGAL STANDARD

          The Court uses four factors to determine whether a motion for leave to amend or

   supplement an expert report should be granted: “(1) the explanation, if any, for the party’s failure

   to comply with the discovery order; (2) the prejudice to the opposing party of allowing the

   witnesses to testify; (3) the possibility of curing such prejudice by granting a continuance; and

   (4) the importance of the witnesses’ testimony.” Raytheon Co. v. Indigo Sys. Corp., No. 4:07-cv-

   109, 2009 WL 413081, *1-*2 (E.D. Tex. Feb. 18, 2009).

          III.    ANALYSIS

          This Motion concerns two supplemental expert reports: Dr. Bovik’s Third Supplemental

   Report and Mr. Benoit’s First Supplemental Report. Since the factual circumstances embedded

   in the analysis of the four factors are similar between the two supplemental expert reports, they

   will be addressed together as the Court proceeds through the four factors.




                                                  4/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 5 of 8 PageID #: 10932



                   a. Factor 1: Explanation for Delay

           Samsung served Dr. Stevenson’s Supplemental Rebuttal by the deadline for Samsung to

   “serve its rebuttal technical expert witness disclosures related to infringement issues and rebuttal

   technical and damages witness expert disclosures related to design-arounds and non-infringing

   alternatives.” Original Action, Dkt. No. 195 at 3. IPT served IPT’s Supplemental Reports by the

   deadline to Complete Expert Discovery. Id. IPT did not fail to comply with the discovery order,

   but rather failed to file a motion for leave to file supplemental reports until September 15, 2017.

   Dkt. No. 17.

           Regarding supplementing with respect to non-infringing alternatives, IPT asserts that it

   was only able to address arguments about alleged non-infringing alternatives after they were

   raised in Dr. Stevenson’s Supplemental Rebuttal. Dkt. No. 17 at 7. Samsung counters that

   Samsung’s response to IPT’s Interrogatory No. 20 identified Samsung’s then accused products

   as non-infringing alternatives, and in Interrogatory No. 3 Samsung identified the face detection

   algorithms included in its phones, including those supplied by FotoNation. Dkt. No. 17-10 at 8.

           Samsung’s initial response to Interrogatory No. 20 denied any infringement and

   incorporated its responses to Interrogatories No. 8, 9, and 11. Dkt. No. 17-3 at 17-18. Regarding

   Interrogatory No. 8, Samsung’s response to Interrogatory No. 20 asserted that it describes “why

   Samsung’s Accused Instrumentalities are non-infringing alternatives to claimed inventions of the

   asserted claims.” Id. Regarding Interrogatory No. 11, Samsung’s response to Interrogatory No.

   20 asserts “components provided by licensed suppliers are themselves licensed and therefore

   constitute non-infringing alternatives.” Id. at 18. The response did not directly identify any non-

   infringing alternatives. Id.




                                                   5/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 6 of 8 PageID #: 10933



             On June 16, 2017, Samsung served an amended response to Interrogatory No. 20. Dkt.

   No. 17-4. This amended response additionally incorporated by reference deposition testimony

   but was otherwise identical and again did not directly identify any non-infringing alternatives. Id.

   at 4-6.

             On July 26, 2017, Samsung served the Rebuttal Technical Expert Report of Prof. Robert

   Stevenson. Dkt. 17-5. In the Evaluation of Alternatives Available to Samsung to its Alleged Use

   of the Asserted Patents, Dr. Stevenson states he “will discuss the technical details of these

   alternatives in a supplement to this report, consistent with the schedule in this case” but does not

   name FotoNation or any other non-infringing alternatives. Id. at 4-5.

             Samsung argues that IPT’s experts were required to address non-infringing alternatives in

   their opening expert reports and argues that Samsung did identify non-infringing alternatives

   during fact discovery. However, Samsung’s response to Interrogatory 20 was to point to

   Interrogatories 8, 9, and 11, while relying upon a combination of Interrogatory 20 with

   Interrogatory 3. Samsung continued to avoid naming non-infringing alternatives until August 25,

   2017 in Dr. Stevenson’s Supplemental Rebuttal.

             Samsung argues that IPT was able to address non-infringing alternatives because IPT’s

   source code expert Dr. Zavadsky analyzed the non-infringing FotoNation code and Dr. Bovik

   addressed non-infringing alternatives in his opening report but concluded that there were none.

   IPT’s having looked at FotoNation code does not mean that IPT would know that Samsung

   would assert FotoNation as a non-infringing alternative.

             Samsung’s failure to identify its assertion of FotoNation as a non-infringing alternative

   until a supplemental report after Dr. Benoit’s original expert damages report and deposition is a




                                                    6/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 7 of 8 PageID #: 10934



   strong reason for IPT to not include FotoNation as a non-infringing alternative. This factor

   weighs in IPT’s favor.

                  b. Factor 2: Prejudice to Opposing Party

          Both Dr. Bovik’s Third Supplemental Report and Mr. Benoit’s First Supplemental Report

   were served over two years ago. Amended Docket Control Order of March 27, 2020 (Dkt. No.

   62) directed IPT to serve their supplemental damages report by April 15, 2020 and directed

   Samsung to serve their supplemental damages report by April 29, 2020. Dkt. No. 62 at 2.

   Furthermore, Samsung has been granted an additional supplemental damages report of its expert,

   Mr. Tate. Dkt. No. 121. Accordingly, this factor weighs in IPT’s favor.

                  c. Factor 3: Continuance Availability

          Samsung notes that a sister court has held that a continuance will not cure prejudice

   where “parties have already begun filing their motions in limine and responses,” and curing the

   prejudice would require the Court to “disrupt the . . . Final Pretrial Conference date and the . . .

   trial date.” Newberry v. Discount Waste, Inc., No. 4:19-cv-00147, 2020 WL 363775, *8 (E.D.

   Tex. Jan. 22, 2020).

          However, the trial is nearly two months away. The Court has already ordered a

   rescheduling of the pretrial conference without disrupting the trial date. Accordingly, no

   continuance is necessary to mitigate prejudice. Without the necessity of a continuance to cure

   prejudice, this factor weighs in favor of IPT.

                  d. Factor 4: Importance of Testimony

          Dr. Bovik’s Third Supplemental Report is important to address the asserted non-

   infringing alternatives discussed in Dr. Stevenson’s supplemental rebuttal expert report. Had

   Samsung named asserted non-infringing alternatives in their interrogatory response rather than



                                                    7/8
Case 2:20-cv-00050-JRG-RSP Document 123 Filed 05/14/20 Page 8 of 8 PageID #: 10935



      pointing to three other interrogatories while implying them in a fourth, these asserted non-

      infringing alternatives could have been addressed earlier. Accordingly, for Dr. Bovik’s Third

      Supplemental Report, this factor weighs in IPT’s favor. With respect to Dr. Bovik’s Third

      Supplemental Report, all favors weigh in favor of IPT and the Court finds that the motion with

      respect to Dr. Bovik’s Third Supplemental Report shall be granted.

             Likewise, at the time before the Prior Case was stayed, it would have also been important

      to allow Mr. Benoit to update his analysis to include these asserted non-infringing alternatives.

      However, since then the Court has granted leave for IPT to serve the Second Supplemental
  .
      Expert Report of Paul C. Benoit, the importance of the Mr. Benoit’s First Supplemental Report

      has waned. Accordingly, for Mr. Benoit’s First Supplemental Report, this factor weighs in

      Samsung’s favor. Weighing all of the factors together, the Court finds that the Motion with

      respect to Mr. Benoit’s First Supplemental Report shall be granted.

             IV.     CONCLUSION

             In sum, the Court finds that the balance of factors support granting the Motion with

      respect to both Dr. Bovik’s Third Supplemental Report and Mr. Benoit’s First Supplemental

      Report. Therefore, the Court GRANTS IPT’s Motion.
             SIGNED this 3rd day of January, 2012.
             SIGNED this 14th day of May, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                     8/8
